Title: To John Adams from United States House of Representatives, 5 August 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					August 5, 1790
				
				The President of the United States has notified the House of Representatives that he did, on the 5th of August, approve of, and affix his signature to, the “Act to provide more effectually for the settlement of the accounts between the United States and the individual states;”The House of Representatives have passed the bill, entitled “An act for adding two commissioners to the board established for settling the accounts between the United States and the individual states;” in which they desire the concurrence of the Senate.
				
					
				
				
			